department of the treasury washington dc contact person telephone number in reference to pat qpeep t nols ee internal_revenue_service uniform issue list attention legend company a company b plan x fund m dear representative this is in reply to your ruling_request of date submitted on your behalf by your certain the request was supplemented by letters dated date the following facts and representations have been authorized amendments to plan x date and date submitted by your authorized representative federal_income_tax consequences of regarding the company a the taxpayer is the parent_corporation of company b the principal subsidiary_corporation of company a plan x was amended and company b established plan x effective date restated date effective as of date plan x received a favorable determination_letter as to the plan's qualified status under sec_401 of the intemal revenue code as amended by the tax_reform_act_of_1986 and subsequent legislation plan x is a stock bonus pian with a cash_or_deferred_arrangement which covers all persons employed by company b except union employees whose collective bargaining agreement does not provide for their participation in plan x company b includes affiliated companies page which with company b are members of a controlled_group under sec_414 or c of the code or an affiliated_group under sec_1504 under plan x employees are permitted to make contributions on a pre-tax basis the maximum employee employees may also make after-tax contributions to the plan contributions pre-tax or after-tax percentage i sec_15 of eligible compensation additionally company b contributes to plan x in the form of a match the amount equal to one-half of the sum of each employee participant's deferrals and after-tax contributions not exceeding six percent of eligible compensation company b's contributions include matching_contributions from affiliated companies under plan x employees elect to invest their contributions company b's contributions and their account balances in one or a combination of six investment options including fund m which invests solely in shares of company a common_stock effective date company a amended and continued plan x so that the fund m portion of plan x will constitute an employee_stock_ownership_plan esop described in sec_4975 of the code and sec_407 of the empioyee retirement income security act of erisa after the amendment the non-esop and esop portions together wili be a continuation of the stock_bonus_plan and are intended to continue to qualify under code sec_401 and sec_401 the amendment provides that any cash dividends_paid with respect to company a stock allocated to the participants’ esop accounts esop dividends will be paid to all participants and or their beneficiaries unless the participants elect not to receive the dividends company a proposes to further amend plan x so as to allow company a to adopt various methods of dividend payments company a also proposes to further amend plan x to provide that unless an employee participant who is invested in fund m elects otherwise such employee participant will be deemed subject_to plan x limit on pre-tax contributions and the limits of sec_402 and sec_415 of the code and regulations thereunder to have increased his or her pretax contribution election by the amount of the dividends_paid on company a stock allocated to his or her esop account the term esop account as used in this ruling_request refers to any participant's account established pursuant to sec_4975 to which has been allocated company a stock procedurally company b proposes that all esop dividends with respect to plan x be paid in one of two ways directly to participants or to the trustee for further distribution to the participants in each case dividends will be distributed no later than days after the close of the plan_year in which the dividends were paid in the case of the trustee may appoint company b’s payroll department or another third party as its disbursing agent for the payment of dividends to participants who are active employees dividends_paid to former employees and beneficiaries will be either paid directly by company a or paid directly by the trustee to the former employee or beneficiary n n page based on the foregoing you request the following rulings the dividends on company a stock held by pian x that are paid directly in cash to the participants or to the trustee of plan x and then distributed to the participants within days of the close of the plan_year will be deductible by company a in the year paid or distributed to the participants under sec_404 of the code if a participant elects to make additional pre-tax contributions in the manner described above the additional pre-tax contributions will not constitute wages subject_to income_tax_withholding under sec_3402 of the code with respect to your first ruling_request sec_404 of the code provides that in the case of a corporation there shall be allowed as a deduction for a taxable_year the amount of any applicable_dividend paid in cash by such corporation during the taxable_year with respect to applicable_employer_securities such deduction is in addition to the deductions allowed under sec_404 sec_404 of the code provides in relevant part that the term applicable_dividend means any dividend which in accordance with the plan provisions is paid to the plan and is distributed in cash to the participants in the plan or their beneficiaries not later than days after the close of the plan_year in which paid sec_404 of the code provides that for purposes of this subsection applicable_employer_securities means with respect to any dividend employer_securities which are held on the record_date for such dividend by an employee_stock_ownership_plan which is maintained by - a the corporation paying such dividend or b any other corporation which is a member of a controlled_group_of_corporations within the meaning of sec_409 which includes such corporation sec_1_404_k_-1t q a of the temporary income_tax regulations provides that the deductibility of dividends_paid to plan participants under sec_404 of the code is not affected by a plan provision which permits participants to elect to receive or not receive payment of dividends sec_404 of the code provides that the secretary may disallow the deduction under paragraph for any dividend if the secretary determined that such dividend constitutes in substance an evasion of taxation based upon your representations the subject dividends on company a stock allocated to the plan participants’ accounts will be paid to the plan participants within days of the close of the plan_year if they do not elect to have the dividends retained in plan x accordingly we conclude with respect to your first ruling_request that the dividends_paid on company a stock held by plan x that are paid directly in cash to the participants or to the trustee of plan x and then distributed to the participants within days of the close of the plan page year will be deductible by company a in the year distributed or paid under sec_404 of the code with respect to your second ruling_request sec_402 of the code provides in part that contributions made by an employer on behalf of an employee to a_trust which is a part of a qualified_cash_or_deferred_arrangement shall not be treated as distributed or made available to the employee nor as contributions made to the trust by the employee merely because the arrangement includes provisions under which the employee has an election whether the contributions will be made to the trust or received by the employee in cash sec_1_401_k_-1 of the income_tax regulations provides that generally a cash_or_deferred_arrangement is an arrangement under which an eligible_employee may make a cash or deferred election with respect to contributions to or accruals or other_benefits under a plan that is intended to satisfy the requirements of sec_401 of the code sec_1_401_k_-1 of the regulations provides that a cash or deferred election is any election or modification of an earlier election by an employee to have the employer either - a provide an amount to the employee in the form of a cash or some other taxable benefit that is not currently available or b contribute an amount to a_trust or provide an accrual or other benefit under a plan deferring the receipt of compensation a cash or deferred election includes a salary reduction agreement between an employee and employer under which a contribution is made under a plan only if the employee elects to reduce cash compensation or to forgo an increase in cash compensation sec_1_401_k_-1 of the regulations provides that a cash or deferred election can only be made with respect to an amount that is not currently available to the employee on the date of the election further a cash or deferred election can only be made with respect to an amount that would but for the cash or deferred election become currently available after the later of the date on which the employer adopts the cash_or_deferred_arrangement or the date on which the arrangement first becomes effective sec_1_401_k_-1 of the regulations provides that cash or another taxable_amount it has been paid to the employee or if the employee is is currently available to the employee if able currently to receive the cash or other taxable_amount at the employee's discretion an amount is not currently available to an employee if there is a significant restriction or limitation on the employee's right to receive the amount before a particular time in the future the determination of whether an amount is currently available to an employee does not depend on whether it has been constructively received by the employee for purposes of sec_451 of the cade sec_1_401_k_-1 of the regulations provides that a qualified_cash_or_deferred_arrangement is a cash_or_deferred_arrangement that satisfies the requirements of paragraphs b c d and e of sec_1_401_k_-1 and that is part of a plan that otherwise satisfies the requirements of sec_401 of the code mages sec_1_401_k_-1 of the regulations provides that except as otherwise provided in sec_1_401_k_-1 elective contributions under a qualified_cash_or_deferred_arrangement are treated as employer contributions sec_1_401_k_-1 of the regulations provides that except as provided in sec_402 of the code and in sec_1_401_k_-1 elective contributions under a qualified_cash_or_deferred_arrangement are neither includible in an employee's gross_income at the time the cash or other taxable amounts would have been includible in the employee's gross_income but for the cash or deferred election nor at the time the elective contributions are contributed to the plan or on behalf of an employee or his beneficiary from or to federal_income_tax withholding under sec_3402 of the code is imposed on wages sec_3401 excepts from the definition of wages as defined in sec_3401 remuneration paid to trust described in sec_401 which is exempt from tax under sec_501 at the time of such payment unless such payment is made to an employee of the trust as remuneration for services rendered as such employee and trust sec_31_3401_a_12_-1 of the employment_tax regulations provides that wages does not include any payment made by an employer on behalf of an employee or his beneficiary into a_trust is exempt from tax under a as an organization described in sec_401 at the time of such payment the trust_beneficiary the not as of a a if the additional pre-tax contributions made in the manner described above are elective accordingly with respect to your a participant elects to make additional pre-tax not contributions that are treated as employer contributions second ruling_request we conclude that if contributions in the manner described above the additional pre-tax contributions will constitute wages subject_to income_tax_withholding under sec_3402 of the code the above rulings are based on the assumption that plan x will be qualified under sec_401 sec_401 sec_409 and sec_4975 of the code as applicable and the related trusts will be tax exempt under sec_501 at the time that the above transaction takes place in addition we are assuming that the subject shares allocated to the participants’ plan x esop accounts are applicable_employer_securities within the meaning of sec_404 with respect to the subject dividends we are not expressing any opinion as to whether the language of any particular amendment conforms to the requirements of sec_401 sec_401 or sec_4975 of the code these rulings are also based on the assumption that the proposed dividend does not constitute in substance an evasion of taxation within the meaning of sec_404 of the code we are expressing no opinion as to whether or not the disallowance of deductions provided for in that section would be applicable here we are also assuming that plan x will be amended to reflect the method of dividend such method will stay in payment adopted by company a for the distribution of dividends effect until the plan x is further amended to adopt a different method of dividend payment page this ruling is directed only to the taxpayer who requested it and applies only to plan x as proposed to be amended as of the date of this ruling sec_6110 of the code provides that this ruling may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power of attomey on file in this office sincerely yours braue u fere frances v sloan chief employee_plans technical branch enclosures deleted copy of letter notice of intention to disclose
